DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each end of the ribbon" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Note that no ends are defined for the ribbon.
Claim 1 recites the limitation "the extending lengths" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 4 recites “longer collagen warp fibers of the ribbon” but it is unclear what the longer fibers are longer with respect to since warp fibers are not defined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leung 2009/0228021 (hereafter referred to as Leung) in view of Davis et al. 2009/0287308 (hereafter referred to as Davis).
Regarding claim 1, Leung discloses a method of repairing soft tissue (par.25 discloses soft tissue, tendons, and ligaments) comprising placing a ribbon 30 comprising collagen fibers (par.46 and claim 7) and at least one integrated suture 34 either (i) held only by weft yarns of the ribbon over a length of the ribbon (see figs.1 and 2 which show sutures 34 on the right and left are only held by weft yarns) and (ii) defined by longer collagen warp fibers of the ribbon (see fig.1 which shows sutures 34 on the left and right are longer than other warp fibers of the ribbon), such that lengths of the at least one suture extend a distance beyond ends of the ribbon in a patient's body (figs. 1 and 2), and attaching the at least one suture to local structure using the extending lengths to affix the ribbon in a desired position in the patient's body thereby repairing soft tissue in the patient's body (par.52 discloses attaching the suture to tissue to affix the ribbon). While Leung discloses the invention substantially as claimed, Leung does not specifically disclose that the collagen is synthetic collagen.
Davis teaches a method of repairing soft tissue, in the same field of endeavor, wherein fibers of the medical device are formed of synthetic collagen in order to provide fibers for use in soft tissue repair which are biocompatible, have desirable mechanical properties, and may act as a scaffold to promote tissue-ingrowth (pars. 69 and 82).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select synthetic collagen as taught by Davis for the collagen fibers of the ribbon of Leung in order to form a ribbon that is biocompatible, has desirable mechanical properties, and is suitable as a scaffold to promote tissue growth. It would have been further obvious to select synthetic collagen since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). In the instant case, Davis specifically teaches synthetic collagen fibers for soft tissue repair therefore it would have been obvious to select the synthetic collagen fibers of Davis based on their known suitability for use in soft tissue repair.
Regarding claim 2, Leung discloses the device may be used to repair tendons and ligaments in par.25 and Davis discloses using a fiber-based construct for repairing a tendon or a ligament (pars.19 and 21), therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the ribbon of Leung as modified by Davis to repair a tendon or a ligament. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774